DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 12, 2021 has been entered. Claims 1, 2, 8, and 9 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed January 21, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a filter means and a one-way valve means provided within the suction flow passage” on Page 27, lines 10-11, does not reasonably provide enablement for the filter means and the one-way valve means being provided on the suction flow passage as described in line 6 of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The filter means and one-way valve means is described as being placed within an annular space .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Aeschlimann (US 2012/0179096) in view of Ho (KR 101335979). *Any text point citation that are directed to Ho are in reference to the translated version of the document attached *  

Aeschlimann does not disclose a filter means and a one-way valve means provided in the suction flow passage. 
Ho teaches a filtering syringe comprising an injection needle (32, Fig 6), a cylinder (20, Fig 6), and a plunger (22, Fig 6), the filtering syringe further comprising: an injection flow passage (Upward arrows in Fig 7) formed from the cylinder (20, Fig 7) to the injection needle (32, Fig 7); a filter means (390, Fig 6) and a one-way valve means (370 and 371a-b, Figs 2 and 6) provided in the suction flow passage (Downward arrows depicted in Fig 6). 
Modifying the injection needle hub (2, Fig 1) disclosed by Aeschlimann by integrating the filter means, valve means, and the structures creating the through holes (351 and 353, Fig 7), as taught by Ho, into the interior of the injection needle hub would result in a filtering syringe that can prevent foreign objects contained in the liquid medicine from being injected into the patient (Para 0002, lines 1-3). The valve means would become the seal (mentioned by Aeschlimann in Para 0036, lines 9-11; Para 0040, line 

    PNG
    media_image1.png
    790
    451
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection needle hub (2, Fig 1) disclosed by Aeschlimann by integrating the filter means, valve means, and the structures creating the through holes (351 and 353, Fig 7), as taught by Ho, into the interior of the injection needle hub in order to prevent foreign objects contained in the liquid medicine from being injected into the patient (Para 0002, lines 1-3). 
.

    PNG
    media_image2.png
    790
    451
    media_image2.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aeschlimann (US 2012/0179096) in view of Ho (KR 101335979) and in further view of Silverman (US 5478328) .*Any text point citation that are directed to Ho are in reference to the translated version of the document attached *
Regarding claim 8, Aeschlimann and Ho disclose all of the elements of the invention as discussed above. The invention of Aeschlimann as modified by Ho is silent regarding an adhesive to attach the needle body of the injection needle to the hub, but does disclose the detachable opening/closing means (6, Fig 1). However, the opening/closing means would not isolate the adhesive material from the liquid medicine. 
Ho further teaches the use of an adhesive to incorporate a needle body and a hub to each other (Para 0035, line 1 – Para 0036, line 1). 
Modifying the injection needle body and hub disclosed by Aeschlimann to be attached to one another by an adhesive as taught by Ho would result in a needle body and hub that can’t be separated from one another (Para 0035, line 1 – Para 0036, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection needle body and hub disclosed by Aeschlimann to be attached to one another by an adhesive as taught by Ho in order to have a needle body and hub that can’t be separated from one another (Para 0035, line 1 – Para 0036, line 1).
Silverman teaches an opening/closing means (212, Fig 12c) that surrounds the injection needle and the junction between the needle and hub (Col 13, lines 4-20). would accommodate the adhesive material so that the adhesive material is isolated from the liquid medicine, the opening/closing means surrounding the injection needle to maintain airtightness (based on Fig 12c, the opening/closing means would cover the junction point between the hub and needle thereby isolating the adhesive material within). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening/closing means disclosed by Aeschlimann to instead be the opening/closing means as taught by Silverman in order to have an opening/closing means that can reduce the risk of transmitting disease to individuals exposed to used hypodermic needles (Col 5, lines 3-5).
Regarding claim 9, Aeschlimann and Ho disclose all of the elements of the invention as discussed above. The invention of Aeschlimann as modified by Ho discloses a hub (2, Fig 1 – Aeschlimann) of the injection needle is formed with an annular space (See 2, Fig 1 –Aeschlimann; the hub is annular meaning the inner space is annular) having an inner wall surface, an outer wall surface and a bottom surface, and the bottom surface is formed with through-holes communicating with the MVNG-0003 -IN5cylinder (See annotated Fig 2 below); a one-way valve means (370 and 371a-b, Figs 2 and 6 -Ho) made of an elastic material (Para 0055, line 1) and having a cylindrical portion (portion surrounding inner wall surface, annotated Fig 2 below) and a wing portion (371a, Fig 6 –Ho) is provided on the inner wall surface, and an end of the wing portion (371b, Fig 6 -Ho) is in elastic contact with the outer wall surface (Para 0065, lines 1-2); the filter means (390, Fig 6) is provided within the annular space between the one-way valve means and the though-holes (See annotated Fig 2 below); and the filtering syringe further comprises a cap (12, Fig 1 –
However, the modified invention does not disclose that the opening/closing means is being provided within the cap. 
Silverman teaches an opening/closing means (212, Fig 12c; Col 13, lines 4-20) that is sheath-like surrounding the injection needle. Modifying the opening/closing means disclosed by Aeschlimann to instead be the opening/closing means as taught by Silverman would result in a filtering syringe where the opening/closing means is provided within the cap and can reduce the risk of transmitting disease to individuals exposed to used hypodermic needles (Col 5, lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening/closing means disclosed by Aeschlimann to instead be the opening/closing means as taught by Silverman in order to have a filtering syringe where the opening/closing means is provided within the cap and can reduce the risk of transmitting disease to individuals exposed to used hypodermic needles (Col 5, lines 3-5).

    PNG
    media_image3.png
    790
    451
    media_image3.png
    Greyscale

Response to Arguments
	Applicant’s argument regarding the combination of Aeschlimann and Ho not disclosing the flow passage portion being formed independently of an outer peripheral surface of the injection needle and the injection flow passage have been fully considered but are not persuasive. Independent is defined as “2. not dependent on anything else for function, validity, etc; separate” (https://www.thefreedictionary.com/independent). Thus, the flow passage portion only needs to be separate from or not integral with the outer peripheral surface of the injection needle and the injection flow passage. This limitation is met since, as seen in annotated Fig 2 of Aeschlimann above, the flow passage portion 9 is not integral with the injection needle 8 nor its inner passage. The language of the claim is not so narrow to require them to be “isolated” from one another as regarded in applicant’s arguments. Additionally, according to Ho in Para 0002, the filters in the suction flow passage are sufficient to remove foreign substances from injected fluid, thus further limitations are needed to differentiate form the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783